Citation Nr: 0913362	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-44 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 
1982.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).

The Board denied the claim on appeal by a July 2006 decision.  
The Veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  Based on a September 
2007 Joint Motion for Remand (Joint Motion), the Court 
remanded this appeal in September 2007 for development in 
compliance with the Joint Motion.  This case was then 
remanded by the Board in June 2008 for additional 
development.


FINDING OF FACT

The medical evidence of record does not show that the 
Veteran's currently diagnosed low back disorder is related to 
military service.  


CONCLUSION OF LAW

A low back disorder, was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in June 2002 satisfied the duty to notify provisions.  
Additional letters were also provided to the Veteran in 
August 2003 and August 2008, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  VA 
examinations were provided to the Veteran in connection with 
his claim.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the Veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the Veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

The Veteran's service treatment records include multiple 
reports of back complaints.  In an August 1978 medical 
report, the Veteran stated that he was told to report to sick 
call because he had a curved spine.  On observation, no 
spinal curvature was noted.  The assessment was "no 
problem."  In a July 1979 medical report, the Veteran 
complained of low back pain for the previous 2 days.  On 
physical examination, there was no spinal tenderness, but the 
paraspinal muscles at the level of L2 to L4 were tense with 
flexion.  The Veteran had a limited range of motion secondary 
to discomfort.  The assessment was low back pain secondary to 
muscle spasm.

In a September 1980 medical report, the Veteran reported that 
he hurt his back the previous Friday and that it had ached 
since then.  On physical examination, there was mild gait 
disturbance, decreased range of motion, moderate tenderness, 
and positive straight leg raise.  The impression was 
mechanical low back strain.  In a second medical report dated 
the same day, the Veteran reported that his back pain began 5 
days before.  On physical examination, the Veteran had a 
moderately restricted range of motion, negative straight leg 
raise, normal deep tendon reflex, and normal gait.  There was 
mild scoliosis noted, but it was "well compensated."  The 
Veteran was tender below the L5-S1 level and quite tender in 
the S1-S2 area, with moderate lumbar muscle spasms.  Over the 
next several days, the Veteran was treated 6 times with moist 
heat and medcolator and 2 times with exercise.  An October 
1980 discharge report stated that the Veteran's tenderness 
had decreased and there were only mild muscle spasms present.  
No limitation of motion was noted.

In a May 1981 medical report, the Veteran complained of sharp 
pains in his low back which lasted up to 2 minutes in 
duration with tightness.  On observation, the Veteran's back 
was nontender and without spasm.  The assessment was low back 
pain.

After separation from military service, a March 1997 private 
medical report noted that on physical examination, there was 
palpable tenderness to the spinous process at around T12, 
greater on the right than the left.

An April 1998 private radiographic report stated that on 
views of the Veteran's lumbar spine, there was no evidence of 
lumbar spinal stenosis.

In a November 1998 private medical report, the Veteran 
complained of back pain that was aggravated by work activity.  
After physical examination, the assessment was back pain.

In a June 1999 Social Security Administration disability 
report audit, the Veteran reported that his low back symptoms 
first started to bother him in 1996 or 1997.

In a July 1999 private psychology report, the Veteran 
reported a history of back pain which had existed for the 
previous 2 years.

A September 1999 private radiology report stated that after 
examination of the Veteran's thoracic spine, the impression 
was minimal degenerative changes of a lower thoracic disc 
space, approximately T11-12.  The medical evidence of record 
shows that a low back disorder has been consistently 
diagnosed since September 1999.

In a November 2001 VA outpatient medical report, the Veteran 
complained of back pain for the previous 1.5 months.

In an April 2003 VA outpatient medical report, the Veteran 
complained of low back pain.  The Veteran reported that he 
needed a "letter regarding back with pinched nerve of 5th 
vertebrae that he said occur[r]ed in the military and had 
[electromyograph] study showing [he] had persistent radicular 
pain."

A June 2003 letter from a VA physician stated that the 
Veteran was first seen in March 2001 with complaints of low 
back pain.  The letter stated that in April 2003 the Veteran

mentioned he injured his back in the 
military and had a study performed which 
revealed a pinched nerve at that time.  
The [Veteran] states he underwent 
physical therapy for this while in 
service.  [He] states he has had chronic 
back . . . pain since he was in the 
service.

A December 2003 VA spine examination report stated that the 
Veteran's claims file had been reviewed.  After a review of 
the Veteran's medical history and a physical examination, the 
impression was low back pain.  The examiner stated that "I 
believe [the Veteran's] muscle spasm and back pain during his 
Military experience, being of a short duration, are less 
likely than not to be related to his ongoing chronic back 
pain."

A May 2005 letter from a VA physician stated that the Veteran

relates time he was injured while in 
service. . . .  While he was working on 
the flight line he felt a popping 
sensation in his back and developed pain 
and was treated for a pinched nerve with 
ice/heat and physical therapy at that 
time.  He has continued to have problems 
since this occurred in 1980.

An August 2008 VA spine examination report stated that the 
Veteran's claims file had been reviewed.  After a review of 
the Veteran's medical history and a physical examination, the 
diagnosis was minimal scoliosis with rotatory levocurvature.  
The examiner stated that the Veteran's low back disorder was 
not caused by or a result of his active military service, to 
include any incident therein, or any claimed continuous 
symptomatology.  The basis for the opinion was that the 
Veteran's in-service back treatment did not include a 
diagnosis or evidence of a chronic condition and the 
Veteran's diagnosed low back disorder "is not a condition 
that develops due to muscle strain 25 years prior.  It is 
likely that the Veteran's increasing weight over the years 
would adversely affect his spine."

The medical evidence of record does not show that the 
Veteran's currently diagnosed low back disorder is related to 
military service.  The medical evidence of record shows 
in-service complaints and diagnoses of a low back disorder 
and a current diagnosis of a low back disorder.  However, 
there is no competent medical evidence of record that relates 
the current diagnosis to the in-service diagnoses, or that 
shows a continuity of symptomatology since military service.

There is no medical evidence of record that relates the 
Veteran's currently diagnosed low back disorder to military 
service, and the only medical evidence of continuity of 
related symptomatology are the June 2003 and May 2005 letters 
from a VA physician.  These letters simply restated the 
Veteran's own reports that he had experienced low back 
symptoms continuously since military service.  These 
statements are not competent etiological or diagnostic 
evidence, as they are based entirely on the Veteran's 
reported history.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  Such evidence cannot enjoy the presumption of 
truthfulness, because a medical professional is not competent 
to opine as to matters outside the scope of his or her 
expertise, and a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in order 
for any testimony to be probative of any fact, the witness 
must be competent to testify as to the facts under 
consideration").  The United States Court of Appeals for 
Veterans Claims has held that medical professionals are not 
competent to transform a lay history, unenhanced by medical 
comment, into competent medical evidence based on their 
status as medical professionals.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).

In addition, the Veteran's own statements are not consistent 
as to his medical history.  First, there is no post-service 
medical evidence of record that the Veteran experienced low 
back symptoms prior to 1997, over 15 years after separation 
from military service.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Second, the Veteran himself has stated on multiple occasions 
that his current low back symptoms began well after 
separation from military service.  Specifically, in the June 
1999 Social Security Administration disability report audit, 
he reported that the symptoms began in 1996 or 1997.  This 
was followed a month later by a statement in the July 1999 
private psychology report that the back pain had existed for 
the previous 2 years.  Both of these statements by the 
Veteran contradict his own claims that he has experienced 
continuity of symptomatology since separation from military 
service.

In contrast, the December 2003 and August 2008 VA spine 
examination reports were provided by medical professionals 
after a complete review of the Veteran's claims file, 
reported medical history, and a physical examination.  Both 
of these reports provided opinions which stated that the 
Veteran's currently diagnosed low back disorder was not 
related to military service.

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed low back disorder is related to 
military service or that he has experienced continuity of 
symptomatology since military service.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not a physician, the Veteran is not competent to make a 
determination that his currently diagnosed low back disorder 
is related to military service or that he has experienced 
continuity of symptomatology since military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, there is 
no competent medical evidence of record which relates the 
Veteran's currently diagnosed low back disorder to military 
service, or which provides evidence of continuity of 
symptomatology since military service.  As such, service 
connection for a low back disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record which relates the Veteran's 
currently diagnosed low back disorder to military service, or 
which provides evidence of continuity of symptomatology since 
military service, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


